Order, Supreme Court, New York County (Karla Moskowitz, J.), entered October 13, 1999, which, in a proceeding pursuant to CPLR article 78, denied petitioner contractor’s application to vacate the decision of respondent New York City Contract Dispute Resolution Board (CDRB) denying petitioner’s claim for additional compensation for costs of protecting and accommodating Time Warner Cable’s overhead lines, unanimously aifirmed, without costs.
In light of GET 350, a pre-bid addendum to the contract, specifically providing that the contractor would perform all labor to protect and accommodate overhead cable TV lines, that payment for this work would be made to the contractor in a lump sum, and that the contract price would cover the cost of all labor, CDRB’s determination denying petitioner’s claim for additional compensation for the costs of protecting and accommodating Time Warner’s overhead cable lines was not palpably erroneous (see, Helmsley-Spear, Inc. v New York Blood Ctr., 257 AD2d 64). As such, it may not be judicially disturbed in view of the parties’ agreement that CDRB’s determinations respecting matters arising under their contract would be final unless palpably erroneous. Moreover, petitioner’s failure to discover and raise any ambiguities prior to submission of its bid, as required by the contract, renders petitioner bound by respondents’ interpretation of the contract (see, Thalle Constr. Co. v City of New York, 256 AD2d 157). Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ.